Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00032-CV

                      TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                   Appellant

                                                v.

                                       Jose Luis CHAPA,
                                            Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012-CVK-000745-D2
                        Honorable Monica Z. Notzon, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date and the agreement of the parties, the
trial court’s Order of Expunction of Criminal Records signed August 6, 2012 is REVERSED and
judgment is RENDERED denying all relief requested by Jose Luis Chapa regarding all records
with respect to the following offenses:

       Alleged Offenses:          THEFT CLASS A (3 Counts)
       Date of Alleged Offense:   11/13/2008
       Date of Arrest:            11/13/2008
       County Where Arrested:     Webb County
       Municipality Where Arrest Occurred: Laredo
       Arresting Agency:          Laredo Police Department
       Case Disposition:          Dismissed by District Attorney’s Office as part of a plea;
                                  cases not reflected on Court’s Judgment

       Alleged Offenses:          BURGLARY OF A VEHICLE CLASS A (10 Counts)
       Date of Alleged Offense:   11/13/2008
       Date of Arrest:            11/13/2008
       County Where Arrested:     Webb County
       Municipality Where Arrest Occurred: Laredo
       Arresting Agency:          Laredo Police Department
       Case Disposition:          2009-CRB-76-L2
                                                                                  04-13-00032-CV


       Alleged Offenses:          THEFT CLASS B (4 Counts)
       Date of Alleged Offense:   11/13/2008
       Date of Arrest:            11/13/2008
       County Where Arrested:     Webb County
       Municipality Where Arrest Occurred: Laredo
       Arresting Agency:          Laredo Police Department
       Case Disposition:          2009-CRB-76-L2

In all other respects, the trial court’s Order of Expunction of Criminal Records signed August 6,
2012 is AFFIRMED.

       All costs of this appeal are ORDERED assessed against appellant Texas Department of
Public Safety.

       SIGNED May 1, 2013.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice




                                              -2-